



Exhibit 10.4

UNSECURED CONVERTIBLE LOAN AGREEMENT
 
         This Agreement dated as of November 28, 2008, is among GreenChek
Technology Inc., a Nevada corporation ("GCHK" or “Borrower”) and Lincoln Parke,
("LP" or “Lender”), (collectively, the “Parties”).
 
         GCHK wishes to borrow from LP, and LP wishes to lend to GCHK, a total
amount of USD 300,000.00 in the form of an unsecured convertible subordinated
loan.
 
         Parties refer to Section 7 which provides for a conditional capital
stock increase, in order to enable GCHK to issue the necessary number of shares
required in case of conversion of the hereunder defined loan.
 
         Parties agree as follows:
 
1.      Total Amount of Loan
 
         The total amount of the loan is USD 300,000.00.
 
2.      Delivery of the Funds by LP
 
LP will immediately provide for a transfer of said funds to GCHK. GCHK will
acknowledge receipt of that amount and acknowledge owing USD 300,000.00 to LP,
with reference to the present Agreement.
 
3.      Repayment of Loan by GCHK
 
All unpaid principal shall be due and payable on the earlier to occur of the
second anniversary of the LP/GCHK Agreement or the closing of a financing of USD
1,000,000.00 or more (such date is referred to as "Due Date").
 
         Reservation is made for provisions of Section 6.2 hereunder.
 
4.      Prepayment
 
GCHK may not prepay any portion of the principal sum prior to the Due Date,
unless authorized to do so in writing by LP.
 
5.      Interest
 
         No interest shall be due on the principal.
 
6.      Subordination
 
         6.1.     Principle
 
In the event of any receivership, insolvency or bankruptcy proceedings
instituted by or against GCHK, or execution sale of any of the assets of GCHK,
or proceedings, whether or not judicial, for dissolution or liquidation of GCHK,
or any distribution or division, partial to complete, of all or any part of the
assets of GCHK, the claim derived from this loan will be subordinated to the
payment in full of all third party claims.
 
         6.2.     Possibility of Conditional Waiver
 
Furthermore, before any receivership, insolvency or bankruptcy proceedings, in
the event that excessive debt of GCHK would require     steps to be taken, LP
will accept, unless it exercises its conversion option according to Section 7
hereunder, to draft an agreement, according to which its claim against GCHK
would be conditionally waived.
 
7.      Conversion
 
         7.1.     Conversion at the Option of LP
 
At the option of LP, all or part (corresponding to the conversion of any
possible number of shares) of the unpaid principal then outstanding may be
converted into shares of common stock of GCHK, at any time starting from the
first anniversary date until Due Date, providing that LP gives a thirty day
notice in writing.
 
 
 

--------------------------------------------------------------------------------

 
         7.2.     Conversion Price
 
Subject to adjustment as provided in Sections 7.3 and 7.5 below, the initial
price per share of common stock into which part of outstanding loan shall be
converted shall be deemed to be the closing market price on Conversion Date,
less a 25% discount. Upon such conversion, the amount of outstanding principal
so converted shall be deemed paid and no longer outstanding hereunder.
 
         7.3.     Adjustments to Conversion Price
 
In the event the outstanding shares of common stock shall be combined or
consolidated (by reclassification or otherwise) into a lesser number of shares
of common stock, the conversion price in effect immediately prior to such
combination or consolidation shall, concurrently with the effectiveness of such
combination or consolidation, be proportionately increased. In the event the
outstanding shares of common stock shall be subdivided (by stock split, by stock
dividend or otherwise) into a greater number of shares of common stock, the
conversion price in effect immediately prior to such subdivision shall,
concurrently with the effectiveness of such subdivision, be proportionately
decreased.
 
         7.4.     Conversion Modalities
 
LP will notify GCHK in writing, with the thirty day notice mentioned at Section
7.1, its will to exercise the option to convert, specifying the number of shares
converted and the amount of the loan paid, and the day of the conversion.
Such notice will refer to Section 7 related to the conditional increase of
capital.
 
         7.5.     Conversion at the Option Market
 
At the option of GCHK, all or part (corresponding to the conversion of any
possible number of shares) of the unpaid principal then outstanding may be
converted into shares of common stock of GCHK on (i) the closing of a financing
of USD 1,000,000 or more or (ii) the Due Date. The conversion price shall be as
provided in Section 7.2 above, and shall be subject to the adjustments provided
in Section 7.3. Conversion at the closing of a financing shall be automatic.
Conversion on the Due Date shall occur if GCHK shall have so notified LP at
least 30 days prior to Due Date.
 
8.      Attorney's Fees
 
If the principle is not paid in full when due, GCHK hereby agrees to pay to LP,
in addition to such amount owed pursuant to the loan, all costs and expenses of
collection, including a reasonable sum for attorney’s fees.
 
9.      Governing Law
 
This Agreement shall be governed by and construed in accordance with the federal
laws of Canada.
 
 
GREENCHEK TECHNOLOGY INC.                     LINCOLN PARKE
 
 
 
 
 
  By:  TONI BOQUIREN                              By:  LINCOLN PARKE
Title:  Chief Financial Officer                        Title:  Lender
 

 
 
 

--------------------------------------------------------------------------------

 
